         Case 1:20-cv-03538-GLR Document 224 Filed 04/16/21 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                               )
                                                        )
                Plaintiff,                              )
                                                        )
        v.                                              )     Case No. 1:20-cv-03538 - GLR
                                                        )
RAGINGBULL.COM, LLC f/k/a                               )
LIGHTHOUSE MEDIA LLC, et al.,                           )
                                                        )
                Defendants.                             )
                                                        )

     MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
    12(b)(6) OF DEFENDANTS SHERWOOD VENTURES, LLC AND JASON BOND, LLC

        Defendants Sherwood Ventures, LLC (“Sherwood”) and Jason Bond, LLC (“Bond, LLC”)

respectfully submit this motion pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss

the Amended Complaint for Permanent Injunction and Other Equitable Relief (“Amended

Complaint”) filed by the Federal Trade Commission (“FTC”), and in support state as follows.

                                           INTRODUCTION

        With no basis, the FTC has improperly named Sherwood and Bond, LLC as defendants in

the matter. As alleged, Sherwood and Bond, LLC are nothing more than the companies that hold

ownership interests in Raging Bull for Defendants Bishop and Bond1 and which receive the

distributions paid to them. There is no plausible allegation that Sherwood and Bond, LLC conduct

or transact business, hold or commingle Raging Bull funds, conduct any advertising, or cannot be

distinguished from Raging Bull. The FTC’s allegations that Sherwood and Bond, LLC acted as

part of a “common enterprise” with Raging Bull fail as a matter of law.


1
  Defendants Bishop and Bond are not seeking dismissal as the FTC has alleged that they are personally
liable for the acts of Raging Bull based on their participation in and authority to control Raging Bull’s
actions. See F.T.C. v. Ross, 743 F.3d 886, 892-93 (4th Cir. 2014) (citing F.T.C. v. Amy Travel Service, Inc.,
875 F.2d 564, 573-74 (7th Cir. 1989)).
          Case 1:20-cv-03538-GLR Document 224 Filed 04/16/21 Page 2 of 11



                                          BACKGROUND

          The FTC filed its original complaint in this action on December 7, 2020 alleging that five

corporate defendants, including Sherwood and Bond, LLC, and three individual defendants

violated Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and Section 4 of the Restore Online

Shoppers’ Confidence Act (“ROSCA”), 15 U.S.C. § 8403, in connection with the sale and

marketing of Raging Bull’s goods and services. On February 4, 2021, the FTC filed its Amended

Complaint, which was identical in substance to its original pleading, but removed MFA Holdings,

Corp. (“MFA”) as a defendant in this action. (ECF No. 164-1.) Like with these Defendants, the

seminal allegations against MFA were that it held shares in and received distributions from Raging

Bull. 2

          In its Amended Complaint, the FTC’s sole alleged basis for holding Sherwood and Bond,

LLC liable for violations of the FTCA and ROSCA is a single, conclusory allegation that

Sherwood and Bond, LLC have operated as part of a common enterprise with Defendants Raging

Bull, Winston Corp., and Winston Research, Inc. (Am. Compl. at ¶ 19.) Conceding that it cannot

possibly allege that Sherwood and Bond, LLC should be held directly liable under the FTCA and

ROSCA for their own conduct, the FTC improperly attempts to sweep Sherwood and Bond, LLC

into this action as part of an alleged “common enterprise.” The FTC’s attempt must be rejected

because it has not plausibly alleged that Sherwood and Bond, LLC engaged in conduct as part of

a common enterprise. Indeed, the FTC barely alleges anything at all against Sherwood and Bond,

LLC in the Amended Complaint.

          Against Sherwood, the FTC alleges that it is a “Texas corporation” which owns 65% of

Raging Bull, is owned by Jeffrey Bishop (“Bishop”) with a “principal place of business” at Raging


2
 Prior to the FTC dropping MFA from this lawsuit, MFA argued that the FTC’s allegation that MFA
engaged in a “common enterprise” failed as a matter of law. (See ECF Nos. 45; 123.)


                                                  2
        Case 1:20-cv-03538-GLR Document 224 Filed 04/16/21 Page 3 of 11



Bull’s address, and used to hold the registration for the domain ragingbull.com. (Id. at ¶¶ 12, 15.)

Bishop sometimes receives money from Raging Bull through Sherwood. (Id. at ¶ 12.) The FTC

also claims that Sherwood “transacts or has transacted business in this district and throughout the

United States” and that Bishop signs Raging Bull business documents “on behalf of Sherwood”

but offers no fact allegations to support these conclusory assertions. (Id. at ¶ 15.)

       Against Bond, LLC, the FTC alleges that it is a “Delaware corporation” owned by Jason

Bond (“Bond”) with a “principal place of business” at Bond’s home, and has been listed as a 25%

owner in Raging Bull. (Id. at ¶¶ 13, 16.) Bond sometimes receives money from Raging Bull

through Bond, LLC. (Id. at ¶ 13.) The FTC also claims that Bond, LLC “transacts or has transacted

business in this district and throughout the United States” and that Bond signs Raging Bull business

documents “on behalf of Jason Bond, LLC” but offers no fact allegations to support these

conclusory assertions. (Id. at ¶¶ 13, 16.)

       The FTC does not allege that either Sherwood or Bond, LLC actually do anything or take

any actions of any kind. As alleged, they merely hold Bishop’s and Bond’s ownership interests in

Raging Bull and are the entities into which Bond and Bishop are sometimes paid by Raging Bull.

There are simply no alleged facts to support a claim that Sherwood and Bond, LLC engaged in a

common enterprise with Raging Bull.

                                             ARGUMENT

I.     The FTC Fails to Allege that Sherwood or Bond, LLC are Directly Liable Under the
       FTCA or ROSCA.

       The FTC makes no attempt, nor can it, to allege that Sherwood or Bond, LLC acted in a

way that either entity could be held liable under the FTCA or ROSCA. “To establish that a

corporation … is liable for deception under Section 5 of the FTC Act, the FTC must prove: (1)

there was a representation; (2) ‘that was likely to mislead consumers acting reasonably under the



                                                  3
        Case 1:20-cv-03538-GLR Document 224 Filed 04/16/21 Page 4 of 11



circumstances’; and (3) ‘the representation was material.’” In re Sanctuary Belize Litig., 409 F.

Supp. 3d 380, 415 (D. Md. 2019) (quoting FTC v. Loma Int’l Bus. Grp. Inc., No. 11-cv-1483, 2013

WL 2455986, at *3-4 (D. Md. June 5, 2013)).

        The FTC’s claims against Sherwood and Bond, LLC fail on this first element. To plausibly

allege a Section 5 claim, “[t]he FTC must [allege] that a defendant made some representation …

.” Loma Int’l, 2013 WL 2455986, at *4 (emphasis added) (citing FTC v. Patriot Alcohol Testers,

Inc., 798 F. Supp. 851, 855 (D. Mass. 1992)). The Amended Complaint is devoid of even one

instance where either Sherwood or Bond, LLC made any representation, much less a deceptive

representation to consumers. (See generally Am. Compl.)

        The FTC also fails to state a claim against Sherwood or Bond, LLC for a ROSCA violation.

Under ROSCA, it is unlawful to “charg[e] consumers for goods or services in Internet transactions

through a negative option feature, unless the seller ‘provides text that clearly and conspicuously

discloses all material terms of the transaction before obtaining the consumer’s billing

information.’” See Fed. Trade Comm’n v. DIRECTV, Inc., No. 15-CV-01129-HSG, 2018 WL

3911196, at *22 (N.D. Cal. Aug. 16, 2018) (quoting 15 U.S.C. § 8403(1)). ROSCA also “requires

sellers to obtain a ‘consumer’s express informed consent before charging the consumer’s credit

card, debit card, bank account, or other financial account for products or services through such

transaction.’” Id.

        The FTC’s ROSCA claim fails as to Sherwood and Bond, LLC because there is not a single

allegation that either entity charged any consumer for any goods or services in Internet

transactions, much less that they did so using a negative option feature in a way that ROSCA

prohibits. (See generally Am. Compl.)




                                                4
        Case 1:20-cv-03538-GLR Document 224 Filed 04/16/21 Page 5 of 11



II.    The FTC has Failed to Allege that Sherwood and Bond, LLC are Part of a “Common
       Enterprise.”

       Understanding that it cannot allege in good faith that either Sherwood or Bond, LLC

directly violated the FTCA or ROSCA, the FTC appears to rely solely on the argument that

Sherwood and Bond, LLC should be held liable because they allegedly operate as a common

enterprise with Raging Bull. The FTC relies on this theory because ‘“where corporate entities

operate together as a common enterprise, each may be held liable for the deceptive acts and

practices of the others.’” In re Sanctuary Belize Litig., 409 F. Supp. 3d 380, 397 (D. Md. 2019)

(quoting FTC v. Grant Connect, LLC, 763 F.3d 1094, 1105 (9th Cir. 2014)). The FTC, however,

has not satisfied any factor that would allow this court to determine that either Sherwood or Bond,

LLC can or should be held liable for the acts of Raging Bull and others. Because the FTC has

failed to adequately allege that Sherwood or Bond, LLC are part of a common enterprise, the

Amended Complaint should be dismissed as to those entities.

       “To determine whether a group of defendants operated as a common enterprise, courts

‘look to a variety of factors, including: common control, the sharing of office space and officers,

whether business is transacted through a maze of interrelated companies, the commingling of

corporate funds and failure to maintain separation of companies, unified advertising, and evidence

which reveals that no real distinction existed between the Corporate Defendants.” In re Sanctuary

Belize Litig., 409 F. Supp. 3d at 397 (quoting CFTC v. Noble Wealth Data Info. Servs. Inc., 90 F.

Supp. 2d 676, 691 (D. Md. 2000)). See also F.T.C. v. Tax Club, Inc., 994 F. Supp. 2d 461, 469

(S.D.N.Y. 2014) (factors for common enterprise include whether defendants: maintain common

officers and employees; operate under common control; share offices, commingle funds; and share

advertising and marketing). “Thus, to state a claim for common enterprise liability, a plaintiff must




                                                 5
        Case 1:20-cv-03538-GLR Document 224 Filed 04/16/21 Page 6 of 11



allege facts plausibly supporting the existence of these factors.” Tax Club, Inc., 994 F. Supp. 2d at

469.

       Common Control. The FTC does not allege that the corporate entities making up the

purported “common enterprise” operate under common control. Indeed, the FTC’s own pleading

makes clear that these are separate and distinct entities. According to the FTC, Sherwood is owned

and controlled by Bishop (Am. Compl. ¶ 12) and Bond, LLC is owned and controlled by Bond (id.

¶ 13). Two other alleged common enterprise entities, Defendants Winston Research Inc. and

Winston Corp. (collectively, “Winston”), are allegedly owned by Defendant Kyle W. Dennis. (Id.

¶ 14.) None of these entities are alleged to be under common control with each other.

       Further, Raging Bull – the only corporate entity alleged to have engaged in direct wrongful

conduct – is owned in part by Sherwood (65%), Bond, LLC (25%) (id. ¶ 22), and an entity already

dismissed from this action, MFA (10%). Thus, none of Raging Bull, Sherwood, Bond, LLC, or

Winston are alleged to be under common control. And the fact that Sherwood and Bond, LLC

“shar[e] some common ownership interests” of Raging Bull is insufficient to find common

enterprise liability. See F.T.C. v. Kuykendall, 371 F.3d 745, 758-59 (10th Cir. 2004) (reversing

finding that a corporate defendant was part of a common enterprise due to the FTC’s failure “to

provide [the court] with any reason to believe other corporate defendants could control [the

primary defendant], or that the corporate structure was nothing more than an effort to conceal the

assets of [the primary defendant] and not a legitimate liability-limiting arrangement.”).

       Sharing of Office Space and Officers. The FTC does not adequately allege that the

purported common enterprise entities share office space and officers. The FTC makes the

conclusory allegation that the “Corporate Defendants … share … officers, managers, employees,

and office locations.” (Am. Compl. ¶ 19.) But nowhere does the FTC allege which officers,




                                                 6
         Case 1:20-cv-03538-GLR Document 224 Filed 04/16/21 Page 7 of 11



managers, employees, and office locations are shared among the purported common enterprise

entities. Indeed, the FTC does not allege that either Sherwood or Bond, LLC even have an office

space or officers. Again, the Amended Complaint belies the FTC’s alleged common enterprise

legal conclusion. (See Am. Compl. ¶ 15 (Sherwood’s alleged principal place of business is 62

Calef Hwy., Ste. 223, Lee, NH); ¶ 16 (Bond, LLC’s alleged principal place of business is 22 Foss

Farm Rd., Durham, NH); ¶ 17 (Winston’s alleged principal place of business is 857 Indian Trail

Dr., Kingsport, TN).)

        There is simply nothing in the Amended Complaint to suggest that these entities “share a

principal place of business” or “share a common control and ownership structure,” which puts the

FTC’s flimsy allegations here decidedly outside of a sufficiently alleged common enterprise. See

Fed. Trade Comm’n v. Nudge, LLC, 430 F. Supp. 3d 1230, 1240 (D. Utah 2019) (holding that FTC

adequately alleged common enterprise where it alleged that three LLCs all shared a principal place

of business, common control and ownership structure, and transferred millions of dollars between

the three entities).

        Commingling of Corporate Funds. The FTC does not allege that Sherwood or Bond, LLC

commingled corporate funds, either with each other or with Raging Bull (or anyone else). To the

contrary, the FTC alleges that Raging Bull collects revenue and distributes it to Sherwood and

Bond, LLC as “profit distributions, commissions, or wages.” (Am. Compl. ¶ 19.) There is no

allegation that these entities share corporate bank accounts with each other or Raging Bull or

otherwise commingle corporate funds. Moreover, the single conclusory allegation that Sherwood

and Bond, LLC received “profit distributions” from Raging Bull is insufficient. See FTC v.

Vacation Prop. Servs., No. 8:11-cv-00595, 2012 WL 1854251, at *5 (M.D. Fla. May 21, 2012)

(evidence insufficient to find a common enterprise where “each company [] dealt independently




                                                7
        Case 1:20-cv-03538-GLR Document 224 Filed 04/16/21 Page 8 of 11



with its own customers,” and “the record does not establish that the entities commingled corporate

funds,” even though one of the corporate defendants “made periodic payments to [the other

corporate defendant].”). Sherwood and Bond, LLC no more “commingle funds” with Raging Bull

than any other entity that receives payments from Raging Bull in the ordinary course of business.

       Shared Advertising and Marketing. Though the FTC alleges numerous examples of

Raging Bull advertisements throughout the Amended Complaint, the FTC does not make any

allegations that Sherwood or Bond, LLC do any advertising, much less share advertising or

customers with each other or Raging Bull. Again, there is no fact allegation that either Sherwood

or Bond, LLC actually do anything – much less advertise (for what?) – except hold an ownership

interest and receive payments. This is insufficient as a matter of law. See Cunningham v. Channer,

LLC, No. 17-CV-1305-FPG, 2018 WL 4620391, at *4 (W.D.N.Y. Sept. 26, 2018) (plaintiff failed

to allege a common enterprise between two LLCs where it “offer[ed] no well-pleaded facts to

support these assertions”).

       Transacting Business Through Maze of Interrelated Companies. “The law on common

enterprise instructs the court to focus on whether the same individuals transact business through a

maze of interrelated companies.” Fed. Trade Comm’n v. Zurixx, LLC, No. 2:19CV713-DAK-

DAO, 2020 WL 6898341, at *3 (D. Utah Nov. 24, 2020) (quotations omitted). Utterly missing

from the Amended Complaint are any allegations that the purported common enterprise entities

transact business with or for each other or that Sherwood or Bond, LLC perform operations for

Raging Bull. See, e.g., Fed. Trade Comm’n v. Adept Mgmt., Inc., No. 1:16-CV-00720-CL, 2019

WL 1746581, at *71 (D. Or. Apr. 18, 2019) (finding that entities operated as common enterprise,

i.e., as “a maze of interrelated companies” by working together to “sell subscriptions, fulfill orders,

and provide customer service.”); F.T.C. v. J.K. Publications, Inc., 99 F. Supp. 2d 1176, 1202 (C.D.




                                                  8
        Case 1:20-cv-03538-GLR Document 224 Filed 04/16/21 Page 9 of 11



Cal. 2000) (three entities conducted business through a maze of interrelated companies by

“purportedly operating the same web sites”); Fed. Trade Comm’n v. Lanier L., LLC, 194 F. Supp.

3d 1238, 1272–73 (M.D. Fla. 2016) (“these entities operated together, as a maze of interrelated

companies, to solicit consumers through a mail campaign … , answer calls and enroll consumers

using similar sales tactics and client agreements … , and provide consumers with some level of

foreclosure defense services … .”). As alleged, Sherwood and Bond, LLC are owned by Bishop

and Bond, respectively (Am. Compl. ¶¶ 12-13) and those entities receive distributions from Raging

Bull (id. ¶ 19). But that’s it. The FTC does not allege that Sherwood or Bond, LLC do anything

with respect to Raging Bull’s business other than being part owners.

                                        CONCLUSION

       For the foregoing reasons, and as the FTC has not plausibly alleged any of the common

factors courts use to determine whether there is a common enterprise, the FTC’s allegations of

actions of Raging Bull and others cannot be imputed to Sherwood and Bond, LLC. Accordingly,

the Amended Complaint should be dismissed as to Sherwood and Bond, LLC.

Dated: April 16, 2021                               Respectfully submitted,


                                                    Sherwood Ventures, LLC and Jason Bond,
                                                    LLC

                                                    By: /s/ Brett M. Doran
                                                    David G. Barger (DCB# 469095)
                                                    Greenberg Traurig LLP
                                                    1750 Tysons Blvd, Suite 1200
                                                    McLean, VA 22102
                                                    Tel: (703) 749-1300
                                                    Email: bargerd@gtlaw.com

                                                    Andrew G. Berg (admitted pro hac vice)
                                                    2101 L Street, N.W.
                                                    Suite 1000
                                                    Washington DC 20037



                                               9
Case 1:20-cv-03538-GLR Document 224 Filed 04/16/21 Page 10 of 11



                                    Tel: (202) 331- 3100
                                    Email: berga@gtlaw.com

                                    Miriam G. Bahcall (admitted pro hac vice)
                                    Brett M. Doran (admitted pro hac vice)
                                    Greenberg Traurig, LLP
                                    77 West Wacker Drive
                                    Suite 3100
                                    Chicago, IL 60601
                                    Tel: (312) 476-5135
                                    Email: bahcallm@gtlaw.com
                                    Email: doranb@gtlaw.com




                               10
       Case 1:20-cv-03538-GLR Document 224 Filed 04/16/21 Page 11 of 11



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of April 2021 a true and accurate copy of the

foregoing Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6) of Defendants

Sherwood Ventures, LLC and Jason Bond, LLC, was properly served on all parties through the

ECF system.


                                                  /s/ Brett M. Doran
